Citation Nr: 1113813	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  05-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty in the military from May 1960 to May 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been received to reopen a claim for service connection for an acquired psychiatric disorder - inclusive of posttraumatic stress disorder (PTSD) and generalized anxiety disorder.

In an October 2008 decision, however, the Board reopened the claim, concluding there was new and material evidence, and then remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development before readjudicating the claim on its underlying merits.

Regrettably, the claim requires still further development.  So the Board is again remanding the claim to the RO via the AMC.


REMAND

In reviewing the file, the Board sees that the Veteran originally claimed entitlement to service connection for a psychiatric disorder in April 1978.  In his statement that same month, he reported that he had undergone psychiatric evaluation at the VA Medical Center (VAMC) in San Juan, Puerto Rico, but it does not appear the RO ever attempted to obtain these records, so this must be done before deciding his appeal.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not actual, notice of this evidence because it is generated within VA's healthcare system and, thus, deemed within VA's possession even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).

If the AMC learns that no additional records exist, or the attempts to obtain these records are unsuccessful, then the AMC must make an express declaration confirming that further attempts to obtain these additional records would be futile.  The Veteran also should be apprised of this.  38 C.F.R. § 3.159(e).

The Veteran also indicated in his October 1978 application for VA benefits that he had been receiving treatment at Hospital Municipal in Mayaguez, Puerto Rico, since 1962, so since the conclusion of his military service.  But it is unclear from the documents in the claims file whether the RO ever attempted to obtain these records.  And in a recently translated medical statement dated in October 1978, the head of the outpatient department at Hospital Municipal, Dr. J.M.D.P., in essence, confirmed this treatment.  He indicated the Veteran had been receiving psychiatric treatment at that facility since October 1962.  In light of the fact that the Veteran received treatment for an unnamed psychiatric disorder in such proximity of his date of discharge from service, the exact nature of treatment as well as the diagnosis of the psychiatric disorder is important to the adjudication of his appeal.  This is especially true since certain chronic diseases, such as psychoses, will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Over the years the Veteran has received counseling and therapy for variously diagnosed psychiatric disorders - including anxiety neurosis, adjustment disorder with mixed emotional features, paranoid schizophrenia, adjustment disorder with psychotic features, impulse control disorder, bipolar disorder, schizo atypical disorder, generalized anxiety disorder, and depression.  When the record associates different diagnoses with the same symptoms, the nature of the Veteran's disorder is a question of fact for the Board and, once determined, the Board must address whether the Veteran's symptoms, regardless of diagnosis, are related to service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).  So a VA compensation examination and opinion are needed to reconcile these several diagnoses and to determine whether any are the result of the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Mittleider v. West, 11 Vet. App. 181 (1998) (wherein the Court held that VA regulations require that, unless the symptoms and/or degree of impairment due to a Veteran's service-connected disability can be distinguished from any other diagnosed disorders, VA must consider all symptoms in the adjudication of the claim as part and parcel of the service-connected disability).  

Lastly, in a June 2005 application for VA pension benefits, the Veteran indicated he was receiving Social Security Administration (SSA) benefits.  It appears these benefits are based on his psychiatric disability, so these SSA records are potentially relevant and, therefore, must be obtained before deciding his appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010);

Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran to update the list of the doctors and mental health care facilities that have treated him for his psychiatric disorders, regardless of the specific diagnosis.  This list should include, but is not limited to, the relevant evaluation and treatment he says he received in 1962 for his psychiatric disability at the Hospital Municipal in Mayaguez, Puerto Rico, so rather immediately following the conclusion of his military service.  He also should identify any additional evaluation and treatment, the records of which have not been previously obtained.

Obtain these additional medical treatment records (those not already in the file).  The Veteran's assistance in obtaining these records, including providing any necessary authorizations, should be enlisted as needed.  If the attempts to obtain these additional records are unsuccessful, and it is determined that further attempts would be futile, document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3), and (e)(1).

2.  Clarify the approximate date of the Veteran's 1962 VA examination (which he says was performed at the VAMC in San Juan, Puerto Rico) and obtain the report.

3.  Contact the SSA and obtain all information and evidence concerning the granting of disability-based benefits.

4.  Schedule a VA mental status evaluation for an opinion concerning the etiology of the Veteran's variously diagnosed psychiatric disorders, including specifically in terms of the likelihood (very likely, as likely as not, or unlikely) that any of these disorders are related to his military service or, in the case of a psychosis, initially manifested to a compensable degree of at least 10-percent disabling within one year of his discharge from service, meaning by May 1963.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

To facilitate making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on his pending claim.  38 C.F.R. § 3.655.

5.  Then readjudicate this claim for service connection for an acquired psychiatric disorder in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to the final outcome warranted.  The Veteran has the right to submit additional evidence and argument concerning this claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


